COBB, Judge.
Palmer seeks a writ of habeas corpus to obtain a belated appeal of an amended sentence entered on April 12, 1996, which changed the amount of jail credit. Palmer alleges that he never received a copy of the amended sentence, and was unaware of any state motion which may have preceded it. The state agrees that an amended sentence was filed on April 12, 1996, and does not refute Palmer’s allegation that he never received a copy of the amended sentence. We therefore grant Palmer’s petition, and allow him thirty days from the date hereof to file a belated notice of appeal from the amended sentence.
PETITION GRANTED.
THOMPSON and ANTOON, JJ., concur.